The Farm Bureau Mutual Automobile Insurance Company, the insurer of the automobile of Ralph Bernard, brought an action in the court of common pleas of Clermont county, seeking to recover damages from the Le Blond Schacht Truck Company, as the result of a collision between a truck of the defendant and the automobile of Ralph Bernard. The collision occurred on July 16, 1927, on the Wooster pike, near Goshen, Clermont county. *Page 479 
The automobile of Bernard was practically demolished, and he also sustained personal injuries. Prior to the date of the accident, Bernard had taken out a policy of insurance with the Farm Bureau Mutual Automobile Insurance Company, covering him against loss or damage to his automobile by or through collision. On or about August 1, 1927, the insurance company, under the terms of its policy, paid to Bernard the entire amount of damage to his automobile, and took from Bernard a bill of sale for the car.
March 15, 1928, Bernard filed an action in the court of common pleas of Clermont county against the Le Blond Schacht Truck Company to recover damages for personal injuries. That action was prosecuted to final judgment, which was satisfied.
On April 12, 1928, the Farm Bureau Mutual Automobile Insurance Company filed an action against the Le Blond Schacht Truck Company to recover for damages to Bernard's automobile. The petition set forth the issuing of the policy of insurance to Bernard, and the collision between Bernard's automobile and the truck of the defendant, and charged the defendant with negligence in permitting its truck to be driven on a highway in a careless and negligent manner.
The petition further set forth the fact that the insurance company had fully compensated the insured, by paying Bernard the sum of $880, and taking title to said damaged automobile.
The defendant answered, denying negligence, and pleaded resjudicata.
A jury was waived, and the trial resulted in a judgment for the insurance company, and the Le *Page 480 
Blond Schacht Company prosecuted error, seeking to reverse the judgment.
The theory of the plaintiff in error is that there was but one cause of action, and, Bernard having brought his action for personal injuries, the insurance company was estopped from prosecuting an action for damages to the property.
It is admitted that the insurance company paid Bernard and satisfied him completely for the damages to his automobile on August 1, 1927, and took a bill of sale at that time for the machine. Therefore, when the insurance company paid Bernard, by virtue of its contract of insurance and the article of subrogation, it became the real party in interest. The cause of action for recovery of injuries sustained to him personally was in Bernard, and the cause of action to recover for damages to the automobile was in the insurance company.
The policy of insurance contains the following provision:
"Subrogation. If the Company shall claim that any loss or damage insured under this policy was caused by act or neglect of any person, firm or corporation, private or municipal, the Company shall, on payment of the loss, be subrogated to the extent of such payment to all right of recovery by the Assured for the loss resulting therefrom, and such right shall be assigned to the Company by the Assured immediately on receiving such payment."
The action for personal injuries having been brought in March, 1928, Bernard did not have any right of action against the Le Blond Schacht Company for damages to his automobile at that time, as that had been fully paid and satisfied by the insurance *Page 481 
company on August 1, 1927. Therefore the right of action for damages to the automobile was in the insurance company.
On authority of Underwriters at Lloyd's Ins. Co. v. VicksburgTraction Co., 106 Miss. 244, 63 So. 455, 51 L.R.A. (N.S.), 319,Cox v. Cincinnati Traction Co., 32 O.C.A., 487, 35 C.D., 824, and Section 11241, General Code, providing that the action must be brought in the name of the real party in interest, we find that the action by the insurance company was properly brought, and affirm the judgment of the court of common pleas of Clermont county.
Judgment affirmed.
HAMILTON, J., concurs.